Exhibit 10(a)2
 
RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made
and entered into by and between THE SOUTHERN COMPANY (the “Company”) and W. PAUL
BOWERS ("Employee"), shall be effective as of July 27, 2010 (the "Effective
Date").
 
W I T N E S S E T H:


WHEREAS, the Compensation and Management Succession Committee of the Company
Board of Directors (the “Compensation Committee”) has approved the Agreement in
order to encourage Employee to continue employment with an affiliate of the
Company for a three-year term and to provide Employee with a retention award for
service he will provide to the Company and its affiliates; and


WHEREAS, the Agreement is an Award made by the Compensation Committee under the
Southern Company Omnibus Incentive Compensation Plan as Amended and Restated
effective January 1, 2007 (the "Omnibus Plan").


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in the Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.           Retention Award.              Employee shall become vested in the
following amount provided Employee is actively employed with the Company on the
designated Vesting Date set forth below:


Amount                                                                         
Vesting Date


  32,400 Restricted Stock Units                                     July 27,
2013


The award under this Paragraph 1 shall be treated as an award of Restricted
Stock Units under the terms of the Omnibus Plan, and therefore governed by the
terms of that plan.  The number of units is based on Employee’s base salary plus
target Performance Pay Program Award value under the Omnibus Plan at the Fair
Market Value on the Effective Date.  The deemed dividends associated with the
Restricted Stock Units shall be credited and treated as reinvested in additional
Restricted Stock Units until the award is paid in accordance with Paragraph 2.


2.           Timing and Form of Payment of Retention Amount.
 
(a)           Generally.  Unless modified by the provisions set forth in
Paragraphs 2(b)-2(f),
the vested amount shall be paid in shares of Common Stock to Employee in a lump
sum within 30 days following the Vesting Date (the "Scheduled Payment Date").
 


 
 

--------------------------------------------------------------------------------

 
(b)           Death.  If Employee dies while in active service prior to the
Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in the retention award set forth in
Paragraph 1.  The amount vested under this Paragraph 2(b) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the
Employee's date of death.  Employee shall designate his beneficiary(ies) in the
beneficiary designation form set forth in Exhibit 1 to the Agreement.


(c)           Disability.  If Employee separates from service on account of
becoming totally disabled as defined under the Company's long term disability
plan prior to the Vesting Date, notwithstanding anything to the contrary in the
Agreement, Employee shall be treated as fully vested in the retention award set
forth in Paragraph 1.  The amount vested under this Paragraph 2(c) shall be paid
on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days
following the date Employee separates from service on account of disability.


(d)             Involuntary Termination.  If Employee separates from service on
account of being involuntarily terminated for reasons other than Cause prior to
the Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in the retention award set forth in
Paragraph 1.  The amount vested under this Paragraph 2(d) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the
date the Employee separates from service.


(e)           Voluntary Termination or Termination for Cause.  If Employee
voluntarily terminates employment prior to the Vesting Date or is terminated for
cause solely as determined by the Company prior to the Scheduled Payment Date,
Employee forfeits all amounts under the Agreement and all amounts which could
have been paid under the Agreement.  For purposes of the Agreement, "Cause" or
"Termination for Cause" shall include the following conditions:
 
          (1)   Failure to Discharge Duties.  Employee willfully neglects or
refuses to discharge his duties hereunder or refuses to comply with any lawful
or reasonable instructions given to his by the Company without reasonable
excuse;


          (2)   Breach. Employee commits any material breach or repeats or
continues (after written warning) any breach of his obligations hereunder;


          (3)   Gross Misconduct.  Employee is guilty of gross misconduct.  For
the purposes of the Agreement, the following acts shall constitute gross
misconduct as solely determined by the Company:


             (i)    Any act involving fraud or dishonesty or breach of
appropriate regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like;
 
             (ii)    The carrying out of any activity or the making of any
statement which would prejudice and/or reduce the good name and standing of the
 
2
 

--------------------------------------------------------------------------------

 
 Company or any of its affiliates or would bring any one of these into contempt,
ridicule or would reasonably shock or offend any community in which these
companies are located;
 
             (iii)    Attendance at a Company worksite in a state of
intoxication or otherwise being found in possession on Company or any of its
affiliates' property of any prohibited drug or substance, possession of which
would amount to a criminal offense;
 
             (iv)    Assault or other act of violence against any employee of
the Company or other person during the course of his employment; or


             (v)    Conviction of any felony or misdemeanor involving moral
turpitude.
 
 
(f)           Delaying Payment. Notwithstanding the foregoing, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) as of the date of his separation from
service, then payment of any amounts under the Agreement shall be deferred for
six months after the date of his separation from service to the extent required
by Section 409A of the Code.


3.           Amendment and/or Termination of the Agreement. The Agreement
terminates when all amounts have been paid or forfeited pursuant to Paragraph
2.  Notwithstanding the preceding sentence, the Employee and the Company may
mutually agree to amend or terminate the Agreement prior to the end of the
three-year term only by written agreement signed by each party.


4.           Confidentiality. Employee represents and agrees that he will keep
all terms and provisions of the Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Employee further agrees that he will not
disclose the terms, provisions or information contained in or concerning the
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company.  The Agreement is
not intended in any way to proscribe Employee's right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments' governmental functions.


5.           Assignability.  Neither Employee, his estate, his beneficiaries nor
his legal representatives shall have any rights to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payments and the rights thereto are expressly declared to be nonassignable and
nontransferable.  Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.


6.           Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations
 
 
3
 

--------------------------------------------------------------------------------

 
 
shall be paid solely from the general assets of the Company.  Notwithstanding
that Employee may be entitled to receive payments under the terms and conditions
of the Agreement, the assets from which such amounts may be paid shall at all
times be subject to the claims of the Company's creditors.


7.           No Effect on Other Arrangements.  It is expressly understood and
agreed that any payments made in accordance with the Agreement are in addition
to any other benefits or compensation to which Employee may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.


8.           Tax Withholding and Implications.  To the extent permitted under
Section 409A of the Code, there shall be deducted from the vested retention
amount the number of shares of Common Stock necessary to cover the amount of any
tax required by any governmental authority to be withheld from the Employee and
paid over by the Company to such governmental authority for the account of the
Employee.  The Company makes no representations or guarantees regarding the tax
implications of the Agreement and advises Employee to consult with his attorney
and/or tax advisor regarding the tax implications of the Agreement.  In
addition, Employee agrees to hold harmless the Company with respect to any tax
liability for any and all federal, state or local taxes or assessments, interest
or penalties of any kind arising from the Agreement.


9.           Compensation.  Any compensation paid to Employee pursuant to the
Agreement shall not be considered "compensation" as the term is defined in The
Southern Company Employee Savings Plan, or "earnings" as such term is defined in
The Southern Company Pension Plan.  Payments to Employee shall not be considered
wages, salaries or compensation under any other Company-sponsored employee
benefit or compensation plan or program, unless the explicit terms of such plan
or program provide otherwise.


10.           No Guarantee of Employment.  No provision of the Agreement shall
be construed to affect in any manner the existing rights of the Company to
suspend, terminate, alter or modify, whether or not for Cause, the Employee’s
employment relationship with the Company.


11.           Governing Law.  The Agreement, and all rights under it, shall be
governed by and construed in accordance with the laws of the State of Georgia,
without giving effect to principles of conflicts of laws.


12.           409A. The parties agree that the terms and provisions of the
Agreement will be construed and interpreted to the maximum extent permitted in
order to comply with Section 409A of the Code, and the regulations promulgated
thereunder.  Neither the Employee nor the Company may accelerate any deferred
payment under the Agreement, except in compliance with Section 409A of the Code.


(SIGNATURES ARE ON FOLLOWING PAGE.)
 

 
4
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Agreement has been executed by the parties first listed
above, this 3rd day of August 2010.




“COMPANY”
THE SOUTHERN COMPANY


By:  /s/David M. Ratcliffe
Its: Chairman, President and Chief Executive Officer


“EMPLOYEE”
W. PAUL BOWERS


/s/W. Paul Bowers
 
5
 